United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 6, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-41547
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAYMOND ALPHONSO DALEY,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 2:03-CV-163
                      USDC No. 2:01-CR-17-1
                       --------------------

Before HIGGINBOTHAM, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Raymond Alphonso Daley, a federal prisoner (# 89980-079),

moves for a certificate of appealability (“COA”) to appeal the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate

his sentence.   Following a remand by this court pursuant to

Thompson v. Montgomery, 853 F.2d 287 (5th Cir. 1988), the

district court determined that Daley had failed to establish that

he had filed a timely notice of appeal.      The clerk’s office has

directed Daley to brief this jurisdictional issue, but he has

failed to do so.   Daley has effectively abandoned any challenge


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              O R D E R
                            No. 03-41547
                                - 2 -

to the district court’s determination that his notice of appeal

was untimely, see Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987), and this court is

without appellate jurisdiction.   See Dison v. Whitley, 20 F.3d
185, 186 (5th Cir. 1994).   Accordingly, the appeal is DISMISSED.

Daley’s COA application is DENIED as moot.

     APPEAL DISMISSED; COA DENIED AS MOOT.